Citation Nr: 1707880	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

The Veteran represented by:   Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 2001 to July 2002 and from December 2006 to November 2007.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the March 2011 rating decision, the RO granted service connection for PTSD (to include depression and anxiety) with a 10 percent rating, effective September 30, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During an April 2013 VA treatment appointment, the Veteran mentioned that he was undergoing mental health testing with a counselor at Jewish Family Services.  The treatment provider noted that it sounded to him like the Veteran was receiving a "full battery" of testing.  On remand, the AOJ should attempt to obtain the Veteran's treatment records from that provider.  

The Veteran's most recent VA examination was in December 2010, more than six years ago.  There is some indication in the Veteran's statements and VA treatment records that his PTSD symptoms might have worsened since that date.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

VA scheduled the Veteran for a new examination in July 2016 and he did not report for the examination.  However, the examination request was sent to an address on [redacted].  The Veteran's address of record is on [redacted], based on the information provided his May 2012 VA Form 9.  Subsequent correspondence has been mailed to the address on [redacted] and has not been returned to VA as undeliverable.  Because the examination request was not sent to the Veteran's address of record, the AOJ must schedule another examination using his proper address.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a release form for medical records generated by Jewish Family Services.  After the Veteran has signed the appropriate release, those records should be obtained and associated with the claims folder.  If the AOJ cannot obtain the records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his PTSD.  To schedule the examination, the AOJ should use the Veteran's current address of record.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's PTSD.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


